Citation Nr: 1117584	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  04-37 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petition to reopen his claim for service connection for PTSD.  As support for his claim, he testified at a hearing at the RO in May 2007 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  Subsequently, in October 2007, the Board determined there was new and material evidence and therefore reopened the Veteran's claim for service connection for PTSD.  

Also in its October 2007 decision, the Board remanded the underlying claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC), for additional development and consideration before readjudicating this claim on its underlying merits.  In December 2008, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

The Board later issued a decision in October 2009 denying the Veteran's claim for service connection for PTSD.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).

In a November 2010 order, granting a joint motion, the CAVC vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.
In particular, the joint motion found the Board's denial of the Veteran's PTSD claim was deficient due to its failure to provide an adequate statement of reasons and bases for finding that his alleged stressors were unverified.  


Because he has received other psychiatric diagnoses, as well, including of major depressive disorder and dysthymic disorder, the Board is expanding his claim in this readjudication to include consideration of these other diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The September 2008 VA compensation examination, by a VA clinical psychologist, confirmed the Veteran is suffering from PTSD and specifically linked this diagnosis to especially traumatic events ("stressors") during his military service.

2.  The Veteran's claimed stressors in service are consistent with the places, types, and circumstances of his service.

3.  His major depressive disorder is proximately due to his PTSD.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service and his major depressive disorder is secondary to it.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010), 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for an Acquired Psychiatric Disorder, including PTSD and Major Depressive Disorder

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Under 38 C.F.R. § 4.125(a) (2010), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

However, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously as mentioned only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

The primary result of this most recent amendment of 38 CFR § 3.304(f), in particular to subpart (f)(3), is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a prisoner of war (POW), or as the result of personal or sexual assault because these other types of claims already have their own set of specifically defined exceptions.  See 38 C.F.R. § 3.304(f)(2), (f)(4) and (f)(5).

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran asserts he developed PTSD from events that occurred while he was stationed in Vietnam during the Vietnam War.  His military occupational specialty (MOS) was Petro Storage Specialist, so not prima facie evidence of combat experience.  However, he has provided other evidence indicating he was put on guard duty after one week in Vietnam and rode shotgun on convoys, so had additional responsibilities.  His service personnel records (SPRs), including especially his DD Form 214, confirm his service in Vietnam during the Vietnam War, from April 1970 to March 1971, but fail to indicate any engagement in combat.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that he have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

Regardless, the Veteran has the required DSM-IV diagnosis of PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  The report of the September 2008 

VA compensation examination confirms this required diagnosis of PTSD on Axis I, which is also in accordance with the DSM-IV standards.  See again Cohen v. Brown, 10 Vet. App. 128 (1997) (wherein the Court noted that diagnoses of PTSD are presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed).  His VA and private treatment records contain many other diagnoses of PTSD, as well, which similarly are presumably compliant with the DSM-IV.  So he has established he has PTSD, i.e., current disability on account of this condition.  

Consequently, the determinative issue is whether the Veteran's PTSD is attributable to his military service - and, in particular, to the incidents mentioned he says occurred while he was stationed in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran asserts he has PTSD due to both combat and noncombat-related stressors, but all of which concern his service during the Vietnam War.  
Specifically, he asserts that, while stationed in Vietnam:  (1) he was allegedly stabbed by a young Vietnamese child after offering candy to the child; 
(2) he experienced a mortar attack, which caused him to run out of the shower and hit a log, injuring his knee and toes; (3) dumped enemy troops into a common grave and took out the bodies after they were burned, in 1970; (4) witnessed a jeep that was tipped over with two dead military policemen, on the side of the road, while he was in a convoy, in 1970; (5) witnessed a GI skinned alive by the enemy; and (6) saw his friend and fellow soldier, named either Richard S. or Richard C., killed by a sniper attack during the night, in 1970.  


The Board previously remanded this claim in October 2007 to try and corroborate the occurrence of these claimed events - including by contacting the U.S. Army & Joint Services Records Research Center (JSRRC) (formerly known as the U.S. Armed Services Center for Unit Records Research (CURR)).  Unfortunately, however, the JSRRC could not verify any of these alleged stressors.  But by the same token, the JSRRC's response also did not rule out the occurrence of any of these claimed events, either; many, by their very nature, are anecdotal and therefore can never be verified, especially given that it has been so long since they purportedly occurred.  

But this proof problem is the very reason for the most recent amendments to 38 C.F.R. § 3.304(f)(3).  And the Veteran's several asserted stressors indicate he was fearful of losing his life while in Vietnam - certainly that he was in grave danger of being severely harmed or injured.  Thus, these alleged stressors are sufficient to warrant consideration under these recent revisions to subpart (f)(3).  His service personnel records, as mentioned, show he served in Vietnam during the Vietnam War, from April 1970 to March 1971.  That is, he served on the ground in enemy territory, i.e., in a hostile environment, during a period of war.  His buddy statements and photos of dead bodies, together with his consistent supporting testimony - including under oath during his hearing, additionally serve to corroborate his asserted stressors.  So he had "fear of hostile military ... activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3).  Therefore, these particular stressors need not be independently corroborated.

Several of these stressors were reported to the VA examining staff psychologist in September 2008, who in turn diagnosed PTSD on Axis I.  And, significantly, in making this diagnosis, this VA compensation examiner references the Veteran's reported stressors in service.  This examiner concluded the Veteran had traumatic experiences in Vietnam, specifically involving feelings of intense fear, hopelessness and horror.  In a similar vein, another VA staff psychologist also earlier had diagnosed PTSD on Axis I, in September 2003, also based on the Veteran witnessing the death of his buddy R.S. while in Vietnam.

The September 2008 VA compensation examiner specifically linked the Axis I diagnosis of PTSD to the Veteran's military service, which would include his reported stressors since recorded in the examination report.  So it was determined there is a correlation between this PTSD diagnosis and the events the Veteran says occurred while he was stationed in Vietnam.

The Board resultantly finds that another referral to military records' sources for further corroboration of the Veteran's lay testimony as to a stressor related to his service is unnecessary, especially given the recent revisions to § 3.304(f)(3), because the aforementioned reported stressor is shown to have been related to his fear of hostile military ... activity and is consistent with the places, types, and circumstances of his service.  So, in summary, the Board finds that his fear of losing his life while stationed in Vietnam during the Vietnam War is akin to the "fear of hostile military ... activity" contemplated by the most recent revisions to § 3.304(f)(3).

Thus, there is sufficient evidence to grant service connection based on the revised PTSD regulations.  Consistent with the reported stressors, the Board may reasonably conclude the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others.  In addition, the reported stressors are consistent with the places, types, and circumstances of his service, even to the extent they did not involve combat.  38 U.S.C.A. § 1154(a).  

Certainly then, resolving all reasonable doubt in his favor, there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to a stressor during his military service, which warrants granting this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


The Veteran also has received other psychiatric diagnosis of dysthymic disorder and major depressive disorder.  VA outpatient treatment records from several years ago, in approximately 2003 or 2004, show diagnoses of PTSD and dysthymic disorder on Axis I.  The September 2008 VA examiner diagnosed major depressive disorder on Axis I, that is, in addition to PTSD.  And, significantly, this VA examiner also determined the "depression [is] secondary to [the] PTSD."  So the major depressive disorder also must be service connected as proximately due to, the result of, or aggravated by the PTSD.  38 C.F.R. § 3.310(a) and (b) (2010).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


ORDER

The claim for service connection for an acquired psychiatric disorder, including PTSD with major depressive disorder, is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


